Citation Nr: 0401189	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  03-03 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for atrial fibrillation. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1965 to May 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify you if further 
action is required on your part.


REMAND

First, the Board notes that in April 1993 the RO received a 
statement and medical evidence submitted by the veteran 
regarding his claim of entitlement to presumptive service 
connection for chloracne based on exposure to Agent Orange.  
The RO denied entitlement to service connection for chloracne 
in a decision dated in February 2003.  In the statement 
received in April 1993, the veteran referenced that VA had 
denied his claim and requested that the issue be sent to the 
Board.  As such, that statement constitutes a notice of 
disagreement with the RO's February 2003 rating decision.  
When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case.  Thus, remand for 
issuance of a statement of the case on this issue is 
necessary.  Manlincon v. West, 12 Vet. App. 238 (1999); 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  

The Board also notes that remand of the veteran's claim of 
entitlement to service connection for atrial fibrillation is 
warranted to ensure full and complete compliance with the 
enhanced duty to assist provisions enacted by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) [codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  

The veteran is service connected for diabetes mellitus, type 
II, granted presumptively based on the veteran's presumed in-
service exposure to Agent Orange.  The veteran contends that 
his atrial fibrillation was caused by his high blood sugar 
and attendant residuals and is thus secondary to his service-
connected diabetes mellitus type II.  See 38 C.F.R. § 3.310 
(2003).  He has indicated that a VA physician suggested such 
causal connection.  The current record contains insufficient 
medical evidence as to the nature of the veteran's atrial 
fibrillation and as to whether such is causally related to 
service or to service-connected diabetes mellitus.  
Therefore, the Board finds that a remand is necessary in 
order to obtain a medical opinion in this case.

For the above reasons, the case is REMANDED to the RO for the 
following:

1.  The RO must issue a statement of the 
case, containing all applicable laws and 
regulations, on the issue of entitlement 
to service connection for chloracne.  The 
veteran should be advised of the time 
period in which to perfect his appeal.

2.  The RO should request the veteran to 
provide identifying information and any 
necessary release relevant to VA or 
private medical treatment or evaluation 
for atrial fibrillation such that the RO 
can obtain such information for 
consideration in connection with this 
appeal.  The RO should also invite the 
veteran to submit a competent medical 
opinion as to a causal link between 
atrial fibrillation and active service, 
or of a causal link between atrial 
fibrillation and service-connected 
diabetes mellitus.  

3.  The veteran should be afforded an 
appropriate VA  examination to determine 
the etiology of atrial fibrillation.  The 
claims file must be made available to the 
examiner and review of such should be 
reflected in the completed examination 
report.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner(s) should be 
conducted.  The VA examiner should 
confirm or refute the current existence 
of atrial fibrillation and provide a 
discussion as to the underlying 
cause/pathology for such.  The examiner 
should identify each distinct 
cardiovascular disability for which the 
meets the diagnostic criteria and provide 
an opinion as to whether it is 
"likely", "unlikely", or "at least as 
likely as not" that each was caused by 
service or caused or worsened in severity 
due to the veteran's service-connected 
diabetes mellitus type II.   A complete 
rationale for any opinion expressed must 
be provided.  

4.  The RO should then review the claims 
file and ensure that any additional 
notification or development action 
required by the VCAA and its implementing 
regulations is completed with respect to 
this claim.  

5.  After completing the above actions, 
the RO should readjudicate the claim of 
entitlement to service connection for 
atrial fibrillation.  If the claim 
remains denied the RO should issue the 
veteran and his representative a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


